
	

113 HRES 304 IH: Expressing support for dancing as a form of valuable exercise and artistic expression, and for the designation of July 27, 2013, as National Dance Day.
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 304
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for dancing as a form of
		  valuable exercise and artistic expression, and for the designation of July 27,
		  2013, as National Dance Day.
	
	
		Whereas the last Saturday in July is an appropriate day to
			 annually celebrate National Dance Day;
		Whereas Nigel Lythgoe, executive producer and celebrity
			 judge for the dance-themed television show So You Think You Can
			 Dance, in association with the Dizzy Feet Foundation, has encouraged
			 the creation of National Dance Day in nations around the world, beginning with
			 the first National Dance Day in 2010;
		Whereas the Dizzy Feet Foundation and the Kennedy Center,
			 in conjunction with the office of Congresswoman Eleanor Holmes Norton, will
			 celebrate National Dance Day on Saturday, July 27, 2013, in the Nation’s
			 Capital at the Kennedy Center;
		Whereas National Dance Day has captured the imagination of
			 people throughout the Nation and around the world and has helped popularize
			 dancing as an art, for fun, and as a form of exercise;
		Whereas National Dance Day encourages many forms of dance
			 expression, representing the Nation’s rich artistic, regional, ethnic, and
			 racial diversity;
		Whereas National Dance Day features the spectrum of dance,
			 from classical to popular to line and partner dances;
		Whereas dancing helps improve heart health, burn calories,
			 strengthen muscles, and improve flexibility for people of all ages;
		Whereas health officials have repeatedly documented an
			 overweight and obesity epidemic among every age group in the United
			 States;
		Whereas dancing, in all its variations, is a popular form
			 of physical exercise;
		Whereas National Dance Day in the Nation’s Capital will
			 begin at 1 p.m. with performances by Dizzy Feet, Esperonto Bean and Stefani
			 Thomas, CityDance, Doonya Dance, Flamenco Aparicio Dance Company, Joy of Motion
			 Dance Center's Youth Dance Ensemble, Just Tap, Nomad Dancers, Dr. Janaki
			 Rangarajan, Smooth & EZ, Washington Ballet, TheArc, and Doug Yeuell;
		Whereas National Dance day will also have performances by
			 Culture Shock and the Manzari Brothers on the Millennium Stage honoring James
			 A. Johnson, Kennedy Center Chairman Emeritus and Millennium Stage founder;
			 and
		Whereas National Dance Day in the Nation’s Capital will
			 culminate at 8 p.m. with Dancing Under the Stars dance lessons
			 offered by Tito Rodriguez, Jr. and performances by Arturo O'Farrill and the
			 Afro Latin Jazz Orchestra: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the designation of National Dance
			 Day to celebrate the national commitment to dance education and physical
			 fitness;
			(2)acknowledges that dance is making an
			 important contribution to health by encouraging physical fitness and reducing
			 overweight and obesity; and
			(3)commends Nigel Lythgoe for his leadership
			 in promoting National Dance Day.
			
